Title: To George Washington from William Eden, 11 July 1778
From: Eden, William
To: Washington, George


          
            Sir
            New York July 11th 1778
          
          The Book which accompanies this Letter was left at my House in London directed to your
            Excellency; I do not know what it is nor from whom it comes.
          
          If there is nothing improper in the inclosed Lines to Mr Smith I take the Liberty to
            request that they may be allowed to pass to Him.
          I also send in a separate Packet some Letters under flying Seals; I have not had Time
            to examine them, but directed none to be received except with assurances that they were
            solely on private Affairs. I have the Honour to be with
            the highest personal Respect & Esteem Sir your most obedt Hbe servt
          
            Wm Eden
          
        